DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election of Group II, claims 3-5 and 12-19 in the reply filed on 24 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2 and 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 February 2022.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 19 recite that the composition has the property of regulating [the] proportion of M2 macrophages. As best understood by the art, the term “proportion” refers to the ratio of a part to a whole. For example, a statement such as, e.g., the proportion of air which is nitrogen is 78% indicates that the amount of air which is nitrogen with respect to the total amount of air is 78%. However, in the case of the claim limitation regarding the proportion of M2 macrophages is indefinite because it is unclear as to what the M2 macrophages are being compared.
For the purposes of examination under prior art, claims 15 and 19 will be examined as if the claims require only that the compositions are biocompatible and used to culture cells.


Claim Interpretation - Product-by-Process Claim Limitations
Instant claims 3 and 12 are understood to be a product-by-process claim which recites a nanoparticle formed by a process in which one of the intermediates in the formation of the process is the composition of claim 1. These claims are not understood to actually require the structure of claim 1 because the components of claim 1 would have chemically reacted to have formed the structure of claims 3 and 12. Limitations further limiting the structure of an intermediate product that is not the final product are understood to be product-by-process limitations.
The instant claims of the elected group include product-by-process claim limitations. Such claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).


Claim Interpretation – “Cryogel” vs. “Hydrogel”
The instant claims alternately recite the terms “cryogel” and “hydrogel.” As best understood by the examiner, the term “cryogel” appears to refer to a hydrogel which has been treated with very low temperatures as part of its method of production; see the instant specification on page 3, paragraph 0008 and page 5, paragraph 0020. As such, the term “cryogel” is understood to include a product-by-process limitation; the term 
As explained above, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II).

Claim Interpretation – Claims 15 and 19
Claims 15 and 19 recite that the composition is used to culture cells. For the purposes of examination under prior art, this limitation will be interpreted as requiring that the composition is capable of being used to culture cells. Prior art which is capable of being used to culture cells but not actually used for this purpose is understood to meet the claim limitations. This is because, as claims 15 and 19 are composition claims drawn to the composition, and are not drawn to the method of using the composition. As these claims are clearly drawn to a composition and not for the use of a composition or a method of using the composition, no rejection of these claims on the grounds of 35 U.S.C. 101 or 112(b) has been written; see MPEP 2173.05(q).


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5, 12-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoare et al. (US 2021/0361570 A1) in view of Hsiao et al. (ACS Applied Material Interfaces, Vol. 10, 2018, pages 29273-29287).
Hoare et al. (hereafter referred to as Hoare) is drawn to in situ gelling hydrogels, as of Hoare, title and abstract. Said hydrogels have the following structure, as of Hoare, figure 1 and figure in abstract, reproduced below.

    PNG
    media_image1.png
    399
    758
    media_image1.png
    Greyscale

The hydrogel of Hoare can be used to encapsulate cells, as of Hoare, paragraph 0234. Hoare teaches polyurethanes in paragraph 0207.
For the purposes of this rejection, the examiner understands that the aldehyde derivatized particle of Hoare is not a polyurethane particle.
Hsiao et al. (hereafter referred to as Hsiao) teaches hydrogels made from polyurethane particles, as of Hsiao, page 29273, title and abstract, and figure in abstract, reproduced below.

    PNG
    media_image2.png
    344
    888
    media_image2.png
    Greyscale

This hydrogel appears to be used for the delivery of cells, as of Hsiao, title and abstract.
Hsiao differs from the claimed invention because the polyurethane particles are not derivatized with aldehyde groups.
It would have been prima facie obvious for one of ordinary skill in the art to have used polyurethane, as of Hsiao, as the polymer from which the aldehyde derivatized particles of Hoare were made. Hoare teaches hydrogels made from polymer particles derivatized with aldehydes and amine containing polymers. Polyurethane containing particles are used as intermediates in hydrogel formation, as of Hsiao. As such, the skilled artisan would have been motivated to have made the aldehyde-derivatized particle of Hoare out of polyurethanes, as of Hsiao, for predictable use as aldehyde derivatized particles in order to form hydrogels for predictable encapsulation and delivery of cells with a reasonable expectation of success.
As to claim 12, the resultant composition from the combination of Hoare with Hsiao would have comprised aldehyde derivatized polyurethane particles functionalized with chitosan to form a hydrogel. This would have read on the requirements of the instant claims.

As to claim 15, Hsiao teaches cell culture at least as of page 29274, left column, middle paragraph and page 29276, right column, section 2.8. Also, the hydrogels of both Hsiao are Hoare are understood to be biocompatible as they are used for delivery of cells and for tissue engineering, as of Hsiao, page 29286, left column, top paragraph and Hoare, paragraph 0233. With regard to the issue of macrophages, the examiner notes that an indefiniteness rejection regarding this issue was written above, and in view of the indefiniteness issue, the examiner has interpreted the claim as if it requires only that the compositions are biocompatible and used to culture cells and does not have a requirement regarding the macrophage proportions. As such, the rejection over Hoare in view of Hsiao has been applied to claim 15.
As to claim 16, the claim requires that the hydrogel is a cryogel. As best understood by the examiner, the term “cryogel” implies that the hydrogel was frozen at low temperatures during the process of making the hydrogel. This is understood to be a product-by-process limitation. Claims including product-by-process limitations are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). Regardless, Hoare teaches lyophilization in 
As to claim 18, Hsiao teaches an injectable polymer in paragraph 0138.
As to claim 19, the additional limitations of this claim appear to be essentially the same as the additional limitations of claim 15. As such, claim 19 has been rejected for essentially the same reason that claim 15 has been rejected.
As to claim 3, this claim recites a cryogel. As best understood by the examiner, the term “cryogel” implies that the hydrogel was frozen at low temperatures during the process of making the hydrogel. This is understood to be a product-by-process limitation. Claims including product-by-process limitations are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). Regardless, Hoare teaches lyophilization in paragraphs 0249-0251 and Hsiao teaches freeze drying and lyophilization on page 29276, right column, second paragraph. Claim 3 differs from claim 16 because claim 3 requires that the composition is biodegradable, which is not required by claim 16. However, the skilled artisan would have understood that polyurethane would have been biodegradable because the carbamate bonds in polyurethane would have hydrolyzed at the low pH found in the stomach.

As to claim 5, Hsiao teaches an injectable polymer in paragraph 0138.
Note Regarding Reference Date: The instant application was filed on 20 August 2020, and has no priority claims. As such, the effective filing date of the instant application is understood to be 20 August 2020.
Hoare was published on 25 November 2021, which is after the effective filing date of the instant application. However, Hoare claims benefit of provisional application 63/027,112, filed 19 May 2020. As such, Hoare was effectively filed earlier than the instant application. Therefore, Hoare is prior art under AIA  35 U.S.C. 102(a)(2). There is no evidence of common inventors or assignment between Hoare and the instant application that would result in an exception under AIA  35 U.S.C. 102(b)(2).
Hsiao was published on 22 August 2018. This is over a year earlier than the effective filing date of the instant application. As such, Hsiao is prior art under AIA  35 U.S.C. 102(a)(1). The exceptions under AIA  35 U.S.C. 102(b)(1) would not appear to be applicable because Hsiao was published over a year prior to the effective filing date of the instant application.


Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoare et al. (US 2021/0361570 A1) in view of Hsiao et al. (ACS Applied Material Interfaces, Vol. 10, 2018, pages 29273-29287), as evidenced by Xu et al. (Molecules, Vol. 24, 2019, pages 1-21).

Neither Hoare nor Hsiao teach a self-healing property or a shape memory property.
Xu et al. (hereafter referred to as Xu) is drawn to hydrogels based upon Schiff bases for biomedical applications, as of Xu, page 1, title and abstract. The skilled artisan would have understood the term “Schiff Base” to have referred to the reaction product of an amine and an aldehyde, as of Xu, page 4, figure 3, reproduced below.

    PNG
    media_image3.png
    527
    669
    media_image3.png
    Greyscale

Xu teaches that Schiff base containing hydrogels are useful for achieving self-healing properties, as of Xu, page 1, abstract, relevant text reproduced below.

    PNG
    media_image4.png
    149
    1191
    media_image4.png
    Greyscale

As such, Xu indicates that Schiff base containing hydrogels have self-healing properties.
Xu does not teach a hydrogel made from a polyurethane particle comprising aldehyde groups.
As to claim 14, the skilled artisan would have expected that the composition of Hoare by itself, as well as that of Hoare in view of Hsiao, would have had self-healing properties. This is because Xu teaches that hydrogels comprising Schiff bases would have had self-healing properties due to the reversibility of Schiff bases. As the composition of Hoare is a hydrogel comprising Schiff bases, the skilled artisan would have expected that the hydrogel of Hoare, as well as that of Hoare in view of Hsiao, would have has the required self-healing properties.
As to claim 17, this claim requires a shape memory property. Xu teaches that hydrogels comprising Schiff bases recover their structures after damages, as of Xu, page 1, abstract, reproduced above. This is understood to be a teaching that hydrogels comprising Schiff bases have shape memory properties. As the composition of Hoare is a hydrogel comprising Schiff bases, the skilled artisan would have expected that the hydrogel of Hoare, as well as that of Hoare in view of Hsiao, would have has the required shape memory properties.
Note Regarding Reference Date: The instant application was filed on 20 August 2020, and has no priority claims. As such, the effective filing date of the instant application is understood to be 20 August 2020. Xu was published on 19 August 2019. 
Furthermore, even if, purely en arguendo, Xu were not actually prior art, it would still be useful to support the applied rejection. This is because post-filing art can be used to show that characteristics of prior art products were known. See MPEP 2124. In this case, Xu is being used to show that the composition of Hoare would have been expected to have self-healing and shape memory characteristics even if these characteristics were not recognized by Hoare. Also see MPEP 2112(II), which states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. In this case, the skilled artisan would have expected that the self-healing and shape memory properties in the composition of Hoare would have been inherent in the composition of Hoare due to the properties of a Schiff base hydrogel even though these properties were not actually recognized by Hoare; that determination has been made in view of the teachings of the Xu reference.


Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoare et al. (US 2021/0361570 A1) in view of Hsiao et al. (ACS Applied Material Interfaces, Vol. 10, 2018, pages 29273-29287), as evidenced by Qin et al. (Toxicology and Applied Pharmacology, Vol. 286, 2015, pages 112-123).

Hoare and Hsiao are silent as to regulating the proportion of M2 macrophages.
Qin et al. (hereafter referred to as Qin) is drawn to the reprogramming of M2 macrophages with dopamine, as of Qin, page 112, title and abstract. Dopamine appears to have resulted in reprogramming of M2 macrophages to become M1 macrophages, as of Qin, page 112, abstract. The dopamine of Qin appears to have been introduced as levodopa, as of Qin, page 112, abstract, thereby indicating that levodopa would have reprogrammed M2 macrophages to have been M1 macrophages.
As such, the skilled artisan would have expected that the combination of Hoare in view of Hsiao, when delivering levodopa, would have reduced the ratio of M2 macrophages to M1 macrophages, and thereby would have reduced the proportion of M2 macrophages as compared with the total macrophages, thereby regulating the proportion of M2 macrophages. Something which is old (e.g. levodopa, as of Hoare) does not become patentable upon the discovery of a new property (that levodopa decreases the proportion of M2 macrophages, thereby regulating said M2 macrophages). See MPEP 2112(I). Also see MPEP 2112(II), 2112.01(I), 2112.01(II), 2114(II), and 2144(IV).


Cited Reference – No Rejection
As a relevant reference, the examiner cites Lin, Tzu-Wei et al., “Self-Healing Hydrogels and Cryogels from Biodegradable Polyurethane Nanoparticle Crosslinked Chitosan” Advanced Science, Volume 7, Issue No. 3, 2020, 1901388, 13 pages, which was cited on the information disclosure statement (IDS) submitted on 20 August 2020. Lin et al. (hereafter referred to as Lin) was published on 11 November 2019, as of page 12, right column, at bottom of page. This is less than a year earlier than the effective filing date of the instant application.
As best understood by the examiner, the authorship of the Lin reference and the inventorship of the instant application are the same. As such, no rejection over the Lin document has been written as it is readily apparent the Lin document qualifies for a grace period exception under AIA  35 U.S.C. 102(b)(1)(A). See MPEP 2153.01(a).


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612